Citation Nr: 0313741	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  98-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The veteran had active service from March 1979 to April 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in February 
2001, at which time it was remanded for additional 
consideration by the RO.  The RO continued to deny the 
veteran's claim, and it was returned to the Board in 
September 2002.  

In a September 2002 decision, the Board determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for a right knee 
disability.  However, the Board also determined that further 
development was required before entitlement to service 
connection for a right knee disability could be considered on 
a de novo basis.  Additional development was conducted by the 
Board subsequent to September 2002.  That development has now 
been completed, and the matter is ready for further 
consideration. 


FINDINGS OF FACT

1.  The veteran sustained a right knee injury during active 
service which required at least five months of treatment.  

2.  An uncontroverted May 2003 VA medical opinion states that 
the veteran's current torn lateral meniscus of the right 
knee, status post arthroscopic surgery, and degenerative 
joint disease of the right knee is likely due to injury 
during active service.  




CONCLUSION OF LAW

A right knee disability was incurred due to active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current right knee disability 
is the result of an injury he sustained during a martial arts 
tournament in service.  The veteran notes that he received 
immediate treatment for this injury, and that he eventually 
required surgery after discharge.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  Given the favorable nature of 
this decision, no further discussion of the VCAA is required. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If arthritis becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Service medical records show that the veteran had complaints 
of right knee pain in September 1980.  The assessment was 
strained muscles or ligaments due to improper exercise.  

October 1980 records state that the veteran sustained an 
injury to the right outer knee area while exercising in 
martial arts.  The assessment was injury, tendon of the right 
knee.  Additional October 1980 records indicate that the knee 
was still very painful, especially in the lateral aspect.  
The assessment was right knee sprain.  An X-ray study 
conducted at this time showed no evidence of a fracture.  

The veteran continued to be followed for his right knee 
problems in November 1980, at which time there was an 
assessment of unstable knee with effusion.  January 1981 
records note that the veteran had been followed for four 
months for right knee pain secondary to a martial arts kick.  
The impression was a possible torn meniscus.  March 1981 
records include similar findings.  The veteran was seen again 
in April 1981, at which time he continued to have effusion of 
the right knee.  An April 1981 arthrogram resulted in an 
impression of a faint irregularity on a single film but not 
confirmed by others, which most likely represented a normal 
arthrogram. 

Following discharge, the veteran was afforded a VA 
examination of his right knee in May 1982.  The history of 
the injury in service was noted, and the veteran stated he 
was told that he had sustained a torn cartilage.  He had been 
told that the 1981 arthrogram was negative.  Currently, the 
veteran complained of pain after walking several blocks.  He 
also complained of frequent locking, and swelling if he did 
any running.  On examination, there was some tenderness on 
the medial and lateral aspects of the right knee, with 
crepitation.  The final impression was cartilage disease of 
the right knee based on history.  An X-ray study conducted at 
this time was negative.  

Private medical records indicate that the veteran underwent 
arthroscopic debridement and partial lateral meniscectomy in 
November 1993.  The post operative diagnosis was bucket 
handle internal meniscus tear, chondromalacia patella, 
degenerative joint disease of the lateral compartment, and 
marked synovitis.  

A November 1997 VA X-ray study of the right knee revealed 
that there was mild degenerative change about both the medial 
and lateral aspects of the knee joint.  

The veteran was afforded a VA examination of his right knee 
in May 2003.  The claims folder was reviewed in conjunction 
with the examination.  The history of the right knee injury 
in service was noted, as was his post service arthroscopic 
surgery and findings of a torn meniscus.  The veteran's 
current complaints included an inability to straighten his 
knee out after bending, an inability to support his weight on 
the knee, locking, and flare-ups.  After the physical 
examination was completed, an X-ray study revealed mild 
degenerative changes of the right knee.  The diagnoses were 
torn lateral meniscus of the right knee, status post 
arthroscopic surgery, and degenerative joint disease of the 
right knee.  The examiner opined that these conditions were 
likely due to the injury during active service.  

The Board finds that entitlement to service connection for a 
right knee disability is demonstrated.  The service medical 
records show that the veteran sustained a right knee injury 
which required at least five months of follow up treatment.  
He continued to have problems with his right knee after 
service, which eventually required arthroscopic surgery in 
1993.  Currently, a VA examiner has found that the veteran 
has torn lateral meniscus of the right knee, status post 
arthroscopic surgery, and degenerative joint disease of the 
right knee.  This examiner has opined it is likely that the 
veteran's current right knee disability is the result of the 
injury sustained during service.  There is no medical opinion 
to the contrary, and no evidence of additional post service 
injury.  Therefore, entitlement to service connection for a 
right knee disability is warranted.  


ORDER

Entitlement to service connection for a right knee disability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

